261 S.W.3d 451 (2007)
Christopher L. BRANNING, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-789.
Supreme Court of Arkansas.
September 6, 2007.
James W. Wyatt, for appellant.
No response.
PER CURIAM.
Petitioner, through his attorney, James W. Wyatt, has filed a petition for writ of certiorari to complete the record pursuant to Rule 3-5 of the Rules of the Supreme Court. Petitioner filed a certified partial record on July 30, 2007, and filed this petition the same day. We grant the petition.
The time for preparation of the record was extended to August 2, 2007, which is seven months from the date of judgment. The court reporter was unable to complete the record by the extended date, and petitioner is requesting additional time by means of his timely certiorari petition. We grant the petition and direct that a writ of certiorari be issued to the Circuit Court of Boone County to complete and file a certified supplemental record with our clerk within thirty days from the date of this per curiam. At that time, a briefing schedule will be set.
Petition granted.